O’DONNELL, Judge,
dissenting:
The problem of previous convictions visa-vis waiver has been moribund for some time now. The issue was apparently laid to rest in such cases as United States v. Heflin, 1 M.J. 131 (C.M.A.1975), and United States v. Engle, 3 U.S.C.M.A. 41, 11 C.M.R. 41 (1953). But alas, like the fabled phoenix, it has risen again from the ashes of its own demise.1
To place the issue in sharper focus, a brief analysis of the problem is indicated. The Manual for Courts-Martial, United States, 1969 (Revised edition), provides at paragraph 755(2) that the prosecution may introduce evidence of previous convictions as matter in aggravation so long as final review of the convictions has been completed. Evidence of the previous convictions may be established by a record of previous convictions (DA Form 2-2). If pertinent regulations require an entry to be made in the record of previous convictions showing that final review has been accomplished, the record is admissible only if that entry was made or there is some other evidence of that final review. The absence of the entry in such a case is affirmative evidence that final review has not been accomplished. United States v. Engle, supra. The Court *688of Military Appeals has held that the failure to object to an incomplete record of previous convictions does not constitute waiver. United States v. Engle, United States v. Heflin, both supra. Under the circumstances, the trial judge is not relieved of his responsibility to exclude the inadmissible evidence.
Evidence of a previous conviction may also be established by the order promulgating the results of trial. Paragraph 75b(2), Manual, supra. The Government in this event must also establish finality. This may be accomplished by a notation on the promulgating order signifying completion of review (Paragraph 2-24, Army Regulation 27-10, 26 November 1968) or in the absence of such a notation by the passage of sufficient time for review to have been accomplished. See, United States v. Perkins, 48 C.M.R. 975, 978 n. 2 (A.C.M.R.1974).
In the instant case the promulgating order has no notation of review, but it was published approximately four and one-half years prior to the present trial. As sufficient time had certainly elapsed to accomplish the required review, the promulgating order would generally be admissible as evidence of the earlier conviction. The difficulty here, however, is the presence of the DA Form 2-2 which has no entry showing completion of final review.2 In a similar factual situation, the Court of Military Appeals held that an incomplete DA Form 20B,3 since it established affirmatively that supervisory review had not been completed, overcame the presumption of finality attaching to the promulgating order, thereby rendering both documents inadmissible. United States v. Reed, 1 M.J. 166 (C.M.A.1975). Accordingly, I would hold that the military judge incorrectly considered the previous conviction in this case, notwithstanding the failure of the defense to object or at least to specify the appropriate defect.
The majority holds that under Rule 103 of the Military Rules of Evidence the defect in the document was waived by failure to object and did not rise to the level of plain error under Rule 103(d). I disagree. An entry of finality on a record of previous convictions is a nonwaivable prerequisite to admission. United States v. Heflin, supra at 133-34; United States v. Engle, supra. The recent adoption of the waiver provisions of Rule 103 does not in my view change this result.
When the Court of Military Appeals in Helfin and Engle held waiver to be inapplicable, they did so not because the doctrine of waiver was unknown — waiver and to a certain extent plain error were previously recognized in military law.4 Rather, waiver was not invoked in those cases, at least in part, because the documents in question were not what they purported to be, i.e., evidence of a conviction that had been finally reviewed. As the Court said in Engle: “While there was no objection to [the exhibits’] admission, they cannot constitute evidence of finality because they deny the very thing they seek to establish.” 11 C.M.R. at 46-47. By the same token, the documents in the instant case are incompetent to establish a properly reviewed conviction. To the contrary, they establish just the opposite. Under the circumstance, there is nothing to waive.
In view of the nature of the previous conviction, there is a fair risk that consideration of the inadmissible documents adversely affected the severity of the sentence imposed by the military judge. Accordingly, I would reassess the sentence.

. Plus ca change, plus c’est la meme chose.


. An entry of final review is required on a DA Form 2-2. Paragraph 2-25c, Army Regulation 27-10, 26 November 1968.


. DA Form 20B was the precursor of DA Form 2-2. An entry of final review was required on that form.


. See, United States v. Huggins, 12 M.J. 657 (A.C.M.R.1981), page 660 n.8 (concurring opinion of Judge O’Donnell).